Citation Nr: 1133043	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-13 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

Entitlement to an initial rating in excess of 30 percent from October 3, 2005, to December 20, 2010, and in excess of 50 percent from December 21, 2010, forward, for service-connected posttraumatic stress disorder (PTSD), to include entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 




ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2006 and May 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In its June 2006 decision, the RO granted entitlement to service connection for PTSD and assigned a 30 percent disability rating, effective October 3, 2005; and in its May 2011 rating decision, the RO increased the disability rating assigned for the Veteran's PTSD from 30 percent disabling to 50 percent disabling, effective December 21, 2010, and denied entitlement to a TDIU.  

In March 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  When this case was initially before the Board in May 2010, it was remanded for further development.  

At the outset, the Board notes that, in June 2011, the Veteran submitted additional argument in support of claim, essentially asserting that a higher initial rating was warranted for his PTSD.  However, because this evidence is cumulative and/or duplicative of statements already of record, remand to the RO for the issuance of a supplemental statement of the case is not necessary, and the Board will proceed with adjudication of the claim.  See 38 C.F.R. § 20.1304(c) (2010).  


FINDINGS OF FACT

1.  The Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas. 

2.  The Veteran's PTSD prevents him from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  The Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas. 

2.  The Veteran's PTSD prevents him from engaging in substantially gainful employment.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish an effective date for the award of benefits.

In regard to his claim for entitlement to a TDIU, insofar as this claim is herein granted, any failure with respect to the duty to notify or assist is nonprejudicial.    

In regard to his claim for an increased rating for PTSD, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided in December 2005 before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Regarding the duty to assist, the RO has obtained copies of the Veteran's private and Vet Center treatment records, and provided him with three VA examinations and a hearing.  There is no indication from the claims file that the Veteran receives VA treatment for his PTSD, and accordingly, no such records could be obtained.  Moreover, the Board is satisfied that the RO has substantially complied with the Board's May 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that, in its May 2010 remand, it directed the RO to: (1) obtain a complete copy of the Veteran's Vet Center treatment records, dated since April 2006; (2) make arrangements to obtain the missing pages of Dr. Richard D. Schenkman's March 2010 statement, as well as a complete copy of Dr. Schenkman's treatment records; (3) send the Veteran notice regarding the information and evidence not of record that is necessary to substantiate his claim for a TDIU, the information and evidence that VA would seek to obtain on his behalf, and the information or evidence that he was expected to provide; (4) schedule the Veteran for a VA psychiatric examination to assess the current severity of his PTSD and to determine whether he was unemployable due to his service-connected disability; and (5) readjudicate the Veteran's claim, to include whether a TDIU was warranted.  In this regard, the Board notes that, on remand, the Veteran was sent a fully compliant notice letter regarding the evidence necessary to substantiate his claim for a TDIU, and in August 2010, all pertinent records from the Vet Center were obtained.  Further, in December 2010, the Veteran was afforded a VA psychiatric examination assessing the severity of his PTSD and his ability to work, and thereafter, in March 2011, the RO readjudicated the Veteran's claim for entitlement to an increased rating for PTSD, including consideration of whether a TDIU was warranted.  

The Board acknowledges that, to date, the missing pages of Dr. Schenkman's March 2010 statement, as well as a complete copy of Dr. Schenkman's treatment records, have not been associated with the claims file.  Significantly, however, the Board points out that, in letters dated in May 2010 and June 2010, the RO/AMC requested that the Veteran submit an Authorization and Consent to Release Information form regarding Dr. Schenkman's treatment records and/or submit a copy of such records himself, but the Veteran never submitted a copy of such records or an Authorization and Consent form to release such records.  In this regard, the Board highlights that the duty to assist is not a one-way street; if a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   Accordingly, on this record, the Board is satisfied that the RO/AMC has substantially complied with the Board's August 2010 remand directives.

The Board also acknowledges that some of the Veteran's private treatment records have not been associated with the claims file.  Specifically, in a May 2006 letter, Dr. Ravindranath A. Reddy reported that he had been providing the Veteran with medical treatment since January 1992, noting that the Veteran had first been seen for depression and insomnia problems in April 2003, when he was prescribed Celexa, Ambien, and hypnotics.  Similarly, in December 2006 statement, the Veteran reported that he had been undergoing psychiatric treatment with Dr. Reddy since 2003.  Significantly, however, the Board finds that the evidence currently of record, including Vet Center records dated from October 2005 to December 2005; Dr. Reddy's May 2006 letter; VA examination reports dated in February 2006, January 2007, and December 2010; Dr. Schenkman's March 2010 letter; the March 2010 Board hearing transcript; and the various lay statements of record from the Veteran, the Veteran's wife, and the Veteran's friend/co-worker, adequately address the severity of the Veteran's PTSD throughout the course of this appeal.  In this regard, the Board highlights that VA is not required to search for evidence, which even if obtained, would make no difference in the result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining to require strict adherence to technical requirements and impose additional burdens on VA when there was no benefit flowing to the claimant).  Consequently, the Board finds that a remand for these records is not warranted. 

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating for PTSD

As noted above, the Veteran was initially granted service connection for PTSD in a June 2006 rating decision and was assigned a 30 percent disability rating under 38 C.F.R. § 4.130, DC 9411, effective October 3, 2005.  Subsequently, in a May 2011 rating decision, the RO increased the Veteran's disability rating to 50 percent, effective December 21, 2010.  

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  In this regard, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id. at 510.  However, as discussed below, the record reflects that the Veteran's PTSD has remained fairly constant with respect to the applicable schedular criteria throughout the course of this appeal.   

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  In this regard, the Board notes that when, after careful consideration of all the procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, DC 9411.  A 30 percent evaluation is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood; anxiety and suspiciousness; weekly panic attacks; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, and recent events.  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as suicidal ideation;
obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; nearly continuous panic or depression effecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board notes that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities (the Schedule) that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the DSM-IV).  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms such as flat effect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Based on a thorough review of all of the evidence of record, including Vet Center records dated from October 2005 to December 2005, letters from Dr. Reddy and Dr. Schenkman, three VA examination reports, the March 2010 Board hearing transcript; and lay statements from the Veteran, the Veteran's wife, and the Veteran's friend/co-worker, the Board finds that the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, such as work and family relations, judgment, thinking, and mood, and as such, his total disability picture most closely approximates the criteria for a 70 percent disability rating. 

In reaching this determination, the Board finds it significant that Veteran has consistently reported having suicidal ideation throughout the duration of this appeal.  Specifically, on an October 2005 intake questionnaire at the Vet Center, the Veteran reported having a history of suicidal ideation with no plan, and during Vet Center treatment in December 2005, he reported that although he had never attempted suicide, he had thought of different ways in which to do so, including running his car off a road such that it would "look like an accident."  Further, in a December 2006 sworn statement, the Veteran's wife reported that, over the course of their 24 years of marriage, the Veteran had threatened suicide on several occasions, and had told her that she and their daughter would be better off with him dead.  

Additionally, in a December 2006 statement, the Veteran reported that he still thought about committing suicide and felt as though his family would be better off without him, especially when he was feeling depressed.  In this regard, the Veteran reported that his religion was the only reason that he did not follow through on such impulses.  Moreover, at his January 2007 VA examination, the Veteran denied having any current suicidal ideation, but reported that he had attempted suicide by overdosing several years earlier.  Further, in an April 2007 statement, the Veteran reported that he continued to have occasional suicidal ideation.  Additionally, at both his March 2010 Board hearing and his December 2010 VA examination, the Veteran indicated that he had contemplated suicide within the past year, specifically noting thoughts of jumping off the Golden Gate Bridge.  Finally, in a June 2011 statement, the Veteran reported that he had experienced suicidal ideation since serving in Vietnam.  

In determining that a 70 percent evaluation is warranted in this case, the Board also finds it significant that, throughout the course of this appeal, the Veteran has demonstrated nearly continuous panic and/or depression that affects his ability to function independently, appropriately, and effectively.  Specifically, on an October 2005 intake questionnaire at the Vet Center, the Veteran reported having problems with depression and anxiety, noting that he had heightened startle responses, sleep problems, reoccurring dreams, and flashbacks.  Additionally, during Vet Center treatment in October 2005, the Veteran was noted to have depression with sleep difficulty, and on examination, he had a depressed mood and restrictive affect.  Further, during Vet Center treatment in December 2005, the Veteran reported having substantial problems with depression and anxiety, for which he was currently taking medication.  

Moreover, at his February 2006 VA examination, the Veteran reported that he had retreated into himself, indicating that he had not told his second wife about his experiences in Vietnam, although she knew about his nightmares because he occasionally woke up screaming.  The Veteran also reported that some days he felt anxious, and other days he felt depressed.  He also indicated that he no longer enjoyed the things that he used to.  Furthermore, on examination, the examiner noted that the Veteran was mildly restricted and had a sad mood, particularly while talking about in-service events.  Subsequently, in a May 2006 letter, Dr. Reddy reported that the Veteran had initially been seen for depression and insomnia problems in April 2003, when he had prescribed the Veteran Celexa, Ambien, and hypnotics for his symptomatology.  Thereafter, in a December 2006 sworn statement, the Veteran's wife reported that, ever since the September 11, 2001, terrorist attacks, the Veteran had spiraled into a deeper depression with increased irritability.  She also reported that the Veteran had become very depressed after being forced into retirement/fired from his job as a substitute teacher in 2003.  

Further, at his January 2007 VA examination, the Veteran reported that, whereas he used to go to work and perform his duties, he was no longer motivated or interested in working, and in fact, hated having to go to work.  Additionally, the Veteran reported having ongoing feelings of depression, anxiety, and irritability, as well as nightmares three to four times a week that left him sweaty and feeling panicky.  In this regard, the examiner noted that the Veteran had been experiencing intense and vivid flashbacks and nightmares, and woke up with panic attacks that left him feeling anxious all day.  At this examination, the Veteran reported that hearing stories regarding the Iraq War triggered his memories of Vietnam and left him feeling stressed out.  Moreover, on examination, the Veteran had a depressed mood and a restricted and sad affect.  Additionally, in a March 2010 letter, the Veteran's psychiatrist, Dr. Schenkman, reported that the Veteran had periods of anhedonia, dyshedonia, and depression, and went on to diagnose the Veteran with recurrent episodes of depression.  Finally, at his December 2010 VA examination, the examiner reported that the Veteran had serious disturbances in mood and motivation, including anhedonia (i.e., an inability to enjoy activities), a depressed mood, and feelings of hopelessness, helplessness, and worthlessness.  

Additionally, in determining that the Veteran is entitled to a 70 percent evaluation for his PTSD, the Board finds it significant that, throughout the course of this appeal, the Veteran has demonstrated impaired impulse control, such as unprovoked irritability with periods of violence.  Specifically, on an October 2005 intake questionnaire at the Vet Center, the Veteran reported having problems with rage and anger.  Similarly, during Vet Center treatment in December 2005, the Veteran reported having a history of anger outbursts, which were primarily verbal, noting that he continued to have such outbursts with his wife that caused him significant distress and guilt.  Further, in a December 2006 sworn statement, the Veteran's wife reported that, after being fired from his job, he developed much deep rooted anger towards the person that had let him go.  Thereafter, at his January 2007 VA examination, the Veteran reported that he felt angry all the time, noting that he had a shorter temper than before.  In this regard, the examiner stated that the Veteran was easily irritated and had anger outbursts.  Moreover, in a March 2010 letter, Dr. Schenkman noted the Veteran's reports of diminished control and fear of losing control of his anger impulses whenever he felt threatened.  Further, at his March 2010 Board hearing, the Veteran reported that he did not like crowds and got antsy in social situations, noting that he had recently pushed one of the elders at church when he felt that the elder "got in [his] face."  Finally, at his December 2010 VA examination, the Veteran reported that he felt irritable on a constant basis and had serious anger outbursts, noting that although he loved his family, he could not control his anger.  Additionally, the examiner noted that the Veteran had serious anger issues and a history of having many altercations over the years, specifically noting a recent episode in which the Veteran shoved someone during an argument at church.  In this regard, the examiner reported that the Veteran had poor/impaired impulse control, manifested by unprovoked irritability and explosive anger outbursts.  

Further, in determining that a 70 percent disability rating is warranted, the Board finds it significant that, throughout the course of this appeal, the Veteran has consistently demonstrated difficulty adapting to stressful circumstances, including work or a work-like setting.  Specifically, in a January 2006 letter and December 2006 sworn statement, one of the Veteran's friends and previous co-workers reported that, during group meetings, the Veteran often became belligerent and behaved inappropriately.  In this regard, the Veteran's friend reported that the Veteran's anger was not far below the surface, causing him to almost get into fights on several occasions while at work.  Additionally, in a December 2006 sworn statement, the Veteran's wife reported that the Veteran continued to have tremendous problems dealing with authority and people telling him what to do, noting that his impatience made it extremely hard to deal with him.  In this regard, she reported that she had to be very careful with what she said to the Veteran in order to avoid setting him off.  That same month, the Veteran also submitted a sworn statement in which he reported that he did not like people telling him what to do, and indicating that he had a problem with authority.  Further, in a March 2010 letter, Dr. Schenkman reported that the most disruptive aspect of Veteran's occupational and social functioning was his avoidance of potentially conflicted interactions, highlighting that the Veteran's PTSD affected his relationship with authority figures.  Finally, at the Veteran's December 2010 VA examination, the examiner noted that the Veteran had problems dealing with authority figures and with people telling him what to do.  

Finally, in determining that the Veteran is entitled to a 70 percent evaluation, the Board finds it significant that, throughout the course of this appeal, the Veteran has demonstrated an inability to establish and maintain effective relationships.  Specifically, during Vet Center treatment in December 2005, the Veteran reported that his daughter resented him, at least in part, because he was not emotionally available to her.  Additionally, in a January 2006 letter and December 2006 sworn statement, one of the Veteran's friends and previous co-workers reported that, although the Veteran knew everyone in the community, he only had two or three friends.  Moreover, the Veteran's friend reported that, because the Veteran could not perceive what was appropriate to talk about, he frequently said things that caused him to have enemies.  

Additionally, in a December 2006 statement, the Veteran's wife reported that the Veteran often told her that he felt as though no one understood him or the complexities of his personality.   She also reported that, although the Veteran was never physically abusive toward their daughter, he was emotionally and verbally abusive toward her.  In this regard, she reported that their daughter would often try to engage the Veteran in games and activities, but was often met with rejection, ranting, or raving of some kind.  Finally, she reported that, although the Veteran was a sociable person, she had trouble getting him to go to social events, noting that he was unable to sit and visit very long with friends and family. 

Further, in a December 2006 sworn statement, the Veteran reported that he felt as though his relationship with his family was diminished, and that his inability to function in certain social settings often caused him to avoid such situations.  Subsequently, at his January 2007 VA examination, the Veteran reported that he self-isolated because he felt anxious around people and wanted to avoid any potential reminders of his Vietnam experiences.  In this regard, the Veteran stated that he no longer had any friends, and that whereas he used to have hobbies such as boxing and golfing, he no longer had any interests or hobbies.  At this examination, the Veteran also reported that, insofar as he had lost interest in sexual relations, was self-isolated, had no social life, and was always angry and mad, his PTSD symptoms were making his current marriage "stormy."

Thereafter, in a March 2010 letter, Dr. Schenkman reported that the Veteran tended to self-isolate and that this had created issues in his marriage insofar as he lacked interest in vacations and family gatherings.  Dr. Schenkman also noted that the Veteran's wife complained that the Veteran never talked, was always remote and detached, and did not share his feelings.  Additionally, Dr. Schenkman reported that the Veteran's PTSD caused him to have general issues with alienation.  In this regard, Dr. Schenkman reported that although the Veteran functioned as a husband and father, his functioning in these areas was significantly adversely affected as a result of his PTSD and depression.  Further, at his March 2010 Board hearing, the Veteran reported that, although he had been married to his wife for 27 years, he was not close with his wife's family.  

Finally, during his December 2010 VA examination, the Veteran was noted to have frequently inappropriate interaction insofar as he had few positive relationships and no friends.  In this regard, the examiner stated that the Veteran functioned poorly in relationships and was difficult to live with.  Additionally, the Veteran reported that he did not have a good relationship with his adult daughter, and that although he went to church, he did not function well in his social interactions there.  Further, the Veteran reported that he mostly kept to himself, felt distant and/or cut off from other people, and did not make friends easily, noting that he felt emotionally numb and unable to show positive and loving feelings for those close to him.  In this regard, he stated that, although he had been married for 29 years, he was not close to his wife's family.  Based on this examination, the examiner concluded that the Veteran had serious impairment of social functioning, with difficulty establishing and maintaining effective work and social relationships.  

Additionally, the Board finds it significant that the Veteran has consistently been assigned GAF scores of 45 to 58, which are indicative of moderate to serious symptomatology.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  Specifically, during Vet Center treatment in December 2005, the counselor diagnosed the Veteran with PTSD, major depression, and a panic disorder, and assigned the Veteran a GAF score of 45.  Additionally, at his February 2006 VA examination, the examiner diagnosed the Veteran with PTSD and alcohol abuse currently in remission for two years, and assigned the Veteran a GAF score of 58.  Further, at his January 2007 VA examination, the examiner diagnosed the Veteran with PTSD, and assigned the Veteran a GAF score of 55.  Finally, at his December 2010 VA examination, the examiner diagnosed the Veteran with delayed, chronic PTSD, as well as a recurrent chronic major depressive disorder that was caused by, or the result of, his PTSD, and assigned the Veteran a GAF of 45 for the combined symptomatology of his PTSD and major depressive disorder.  Moreover, the examiner stated that, based on his history and his current symptomatology, the Veteran's prognosis was poor, noting that he was not expected to improve significantly within the next six to twelve months.  

In short, based on the foregoing, the Board finds that the Veteran's PTSD symptomatology has caused social and occupational impairment, with deficiencies in most areas, including work and family relations, judgment, thinking, and mood, thereby warranting a 70 percent rating.  However, while a 70 percent rating is warranted, the Veteran's total disability picture does not rise to the severity required for a 100 percent rating.  In making his determination, the Board finds it significant that the record is devoid of evidence of symptoms such as gross impairment in thought processes or communication, delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting others, disorientation as to time and place, memory loss for names of close relatives/own occupation/own name, or intermittent inability to perform activities of daily living, such as maintenance of minimal personal hygiene.  

By contrast, the evidence of record reveals that the Veteran has consistently denied having delusions or hallucinations.  Specifically, at his February 2006 VA examination, the Veteran denied psychotic symptoms, such as auditory hallucinations, thought broadcasting, or thought insertion, and at his February 2006 VA examination, he denied having any current psychotic symptoms or obsessive compulsive or ritualistic behaviors that interfered with his daily functioning.  Further, at the time of his February 2006 VA examination, the examiner reported that the Veteran had no psychotic symptoms that would preclude him from managing his funds, and noted that he had no paranoid, delusional, or grandiose thinking; self-preoccupation; or ideas of reference.  Additionally, at his January 2007 VA examination, the Veteran denied having hallucinations or illusions, and the examiner specifically noted that the Veteran was not delusional.  Moreover, at his December 2010 VA examination, the Veteran denied having hallucinations, delusions, inappropriate behavior, or obsessive/ritualistic behavior that interfered with his daily activities.  

The record also reflects that, at no point throughout this appeal, has the Veteran been found to be unable to perform activities of daily living, including maintenance of minimal personal hygiene.  Rather, at his February 2006 VA examination, the Veteran was noted to be casually dressed and reasonably groomed with adequate hygiene; at his January 2007 VA examination, the Veteran was noted to be well groomed and well dressed with adequate hygiene; and at his December 2010 VA examination, the Veteran was noted to be well groomed, neat, and appropriately dressed, with good personal hygiene, and the examiner reported that the Veteran was able to tend to his basic activities of daily living.  

Moreover, the record reflects that, at no point throughout the duration of this appeal, has the Veteran been found to be disoriented to time or place.  Rather, during Vet Center treatment in December 2005, and at his February 2006, January 2007, and December 2010 VA examinations, he was noted to be oriented in all spheres. 

The Board acknowledges that there is some evidence of record indicating that the Veteran has impaired thought processes.  Specifically, at his December 2010 VA examination, the Veteran was noted to have circumstantial thought processes, difficulty with goal-directed thinking, poor insight, and impaired abstract thinking.  Significantly, however, the VA examiner also noted that the Veteran had normal judgment, and was able to understand and manage his own finances.  Moreover, during Vet Center treatment in December 2005, the Veteran was noted to have no impairment in intellectual functioning, speech, or judgment; at his February 2006 VA examination, the examiner noted that the Veteran was able to complete basic mathematical calculations, comprehend abstract thinking regarding proverbs, and overall, had appropriate insight and judgment; and at his January 2007 VA examination, the examiner reported that the Veteran had goal-directed thought processes and intact judgment and insight.  As such, while there is some evidence of record of indicating that the Veteran has slightly impaired thought processes, the preponderance of the evidence is against a finding of "gross" impairment of thought processes.  

The Board also acknowledges the December 2010 VA examiner's report that the Veteran had frequently inappropriate interaction, as evidenced by the fact that he had few positive relationships and no friends.  Significantly, however, the Board finds that the Veteran's difficulty developing positive relationships does not rise to the level of "grossly inappropriate behavior."  Moreover, the Board finds that such symptomatology is already contemplated by the 70 percent disability evaluation assigned above.  

Additionally, the Board acknowledges that there is some evidence of record indicating that the Veteran has impaired short term memory.  Specifically, in a December 2006 sworn statement, the Veteran reported that his short-term memory was worsening such that he often started tasks but forgot to finish them.  Additionally, at his January 2007 VA examination, the examiner noted that the Veteran had slight impairment of his immediate recall.  Further, at his December 2010 VA examination, the Veteran complained of short-term memory loss. Significantly, however, the January 2007 VA examiner also reported that the Veteran's short-term and long-term memory were both intact, and the December 2010 VA examiner specifically noted that the Veteran had unimpaired memory regarding remote events and dates.  As such, while the Board notes that there is some evidence of impaired immediate recall and/or short term memory, there is simply no evidence of record indicating that the Veteran suffers from memory loss so severe that he has difficulty recalling the names of close relatives, his own occupation, or his own name.  

The Board also acknowledges that there is some evidence of record indicating that the Veteran is in danger of hurting himself and/or others.  Specifically, as discussed above, the Veteran has considered several plans for committing suicide, has attempted suicide by overdosing on one occasion, and has consistently been noted to have suicidal ideation.  Moreover, at his December 2010 VA examination, the examiner reported that the Veteran was in persistent danger of hurting himself, noting that he had contemplated suicide within the past year and did not currently have a suicide prevention plan.  Additionally, during Vet Center treatment in December 2005, the Veteran reported having occasional thoughts of homicide.    Significantly, however, the preponderance of the evidence shows that the Veteran has no intention or plan of acting on his suicidal or homicidal thoughts.  Specifically, during Vet Center treatment in December 2005, the counselor noted that the Veteran had no intention of acting on his suicidal thoughts, and at his February 2006 VA examination, the Veteran himself reported that he had no intention or plan to hurt himself.  Further, in a December 2006 statement, the Veteran reported that his religious beliefs prevented him from following through on his suicidal impulses.  Additionally, at his December 2010 VA examination, the Veteran denied having any homicidal or suicidal ideation or plan.  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran is in persistent danger of harming himself or others.  

Finally, the Board notes that although, as discussed above, there is evidence of record showing that the Veteran has an inability to establish and maintain effective relationships, the record also reflects that the Veteran has maintained a marriage with his current wife for approximately 30 years, has established several friendships over the years with his co-workers, and has maintained friendships with some of his high school friends over the span of many years. As such, the Board concludes that the Veteran is not totally socially impaired.  

Accordingly, considering all of the evidence of record, the Board finds that the Veteran's total disability picture most closely approximates the criteria for a 70 percent disability rating; however, because he does not demonstrate total occupational and social impairment, a 100 percent rating is not warranted.  Therefore, an increased rating of 70 percent, and not higher, for PTSD is granted.  

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted in this case.  

IV.  TDIU

The Veteran contends that he is entitled to a TDIU.  Specifically, he has reported that, due to his significant PTSD symptomatology, he has been unable to retain or obtain employment.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In this regard, the Board highlights that the ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment.  Moore v. Derwinski, 1 Vet.App. 356, 358 (1991).  Rather, the Court has held that "substantially gainful employment" suggests a "living wage."  Ferraro v. Derwinski, 1 Vet.App. 326, 331 (1991).  

In determining whether a Veteran is entitled to TDIU, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, service connection is in effect for PTSD, which is now, as discussed above, rated as 70 percent disabling; tinnitus, which is rated as 10 percent disabling; and bilateral hearing loss, which is rated as noncompensable.  The Veteran's combined disability rating is 70 percent.  Accordingly, the Veteran meets the percentage requirements of 38 C.F.R. § 4.16.   

Additionally, a review of the record reveals that the Veteran's PTSD is so severe that he is unable to follow a substantially gainful occupation.  In this regard, the Board highlights that the evidence of record shows that, from 2003 to 2006, the Veteran had a fairly inconsistent work history, and since 2006, he has only been able to maintain marginal employment.  Specifically, the record reflects that, in June 2003, due to his behavioral problems at work, the Veteran was "forced into early retirement" from his job as a student counselor at Porterville Junior College after 24 years.  See Veteran's December 2006 statement and VA examination reports dated in February 2006 and December 2010.  In this regard, the Veteran has reported that he was only able to work at Porterville Junior College for such a long time period because he worked primarily with little supervision and was able to keep his interaction with coworkers to a minimum.  See Veteran's December 2006 statement.  The record also reflects that, following his employment at Porterville Junior College, the Veteran worked for a short time as an insurance agent for AFLAC, but was terminated because he was unable to work with his supervisors and the other agents.  See Veteran's December 2006 statement.  Subsequently, the Veteran worked part-time as a substitute teacher for the Tulare County Department of Education from 2003 to 2006, earning less than $20,0000 per year, but was "blacklisted" from the teacher list in 2006.  See Veteran's December 2006 statement.  Additionally, the record reflects that, in 2009, the Veteran was working for the Department of Education, but was only able to work two days a week for four hours a day.  See December 2010 VA examination report.  Finally, at his December 2010 VA examination, the Veteran reported that he was currently working part-time as a career counselor for school groups, but was only able to work approximately 10 hours per week.  

Moreover, the Board finds it significant that the January 2007 VA examiner reported that the Veteran's PTSD impacted his occupational functioning such that he was unable to maintain consistent employment.  Additionally, in a March 2010 letter, the Veteran's private psychiatrist, Dr. Schenkman, who had been treating the Veteran's PTSD and depression since March 2007, reported that the Veteran's psychiatric symptomatology was significantly adversely affecting his occupational functioning as a teacher and administrator.  Further, at his March 2010 Board hearing, the Veteran reported that he did not think that he would be able to work a full time job because he had such a difficult time with authority.  Finally, at his December 2010 VA examination, the examiner reported that that the Veteran's PTSD and depression were significantly adversely affecting his occupational functioning such that he was unable to function in most occupation settings, including general employment settings and sedentary employment, and would only be able to function minimally in loosely supervised settings in which little interaction with the public was required.  

On this record, and in particular the December 2010 VA examiner's reports that the Veteran's significant PTSD symptomatology rendered him unable to function in most occupational settings, as well as the substantial evidence of record indicating that the Veteran has been unable to work full time since 2003, and has instead maintained only marginal employment (i.e., working several hours a day, approximately two times a week), the Board finds that reasonable doubt exists as to whether the Veteran is able to secure and follow substantially gainful employment as a result of his service-connected PTSD.  Accordingly, applying the doctrine of the benefit of the doubt, the Board grants the Veteran's claim of entitlement to a TDIU.  38 U.S.C.A. § 5107(b).


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial 70 percent rating for PTSD is granted.

A total disability rating based on individual unemployability is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


